DAUKSCH, JAMES C., Jr., Associate Judge,
dissenting:
I respectfully dissent.
While I agree the injunction was properly granted I find no basis for the award of attorney’s fees. That is not to say there was no basis in fact for such an award. It just is not shown in the record and the majority decision is to affirm that unfounded award. I would issue our order requiring any evidence of the condominium documents to be furnished this court for our review in order to determine whether attorneys fees were properly awarded. After all, attorneys fees are only allowed in certain cases and it has not been shown this is one of them. Kittel v. Kittel, 210 So.2d 1 (Fla.1967).